Order entered February 26, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-14-01440-CV

                                JAMES KIRBY, ET AL., Appellants

                                               V.

                             UNITED TOWS, L.L.C., ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06767

                                           ORDER
        We DENY as moot appellees’ December 10, 2014 motion to dismiss the appeal for lack

of appellate jurisdiction.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE